DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are allowed under this Office action.

Allowable Subject Matter
Claims 1-14, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14, were carefully reviewed and a search with regards to independent claims 1 and 13 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-14, specifically independent claims 1 and 13, the prior art searched was found to neither anticipate nor suggest an information display apparatus including: an image processing device to generate a display image representing a displayed article; a display device to display said display image; and an observer imaging device to capture an image of an observer watching said display device, and output an observer image; wherein said image processing device includes: a viewpoint information processor to generate viewpoint information representing a position of a viewpoint of said observer based on said observer image; and a display image generator to generate images of a plurality of planar objects disposed in a virtual space, based on texture information pertaining to each of said objects, and said viewpoint information, and combine the images of said plurality of objects to generate said display image, wherein said plurality of objects respectively correspond to visible surfaces of a plurality of constituent parts of said displayed article that are visible from said observer, and 
The most relevant arts searched, Ogasawara, etc. (US 20160274658 A1), modified by Nishi, etc. (US 20190204076 A1), teach that an information display apparatus including: an image processing device to generate a display image representing a displayed article; a display device to display said display image; and an observer imaging device to capture an image of an observer watching said display device, and output an observer image; wherein said image processing device includes: a viewpoint information processor to generate viewpoint information representing a position of a viewpoint of said observer based on said observer image; and a display image generator to generate images of a plurality of planar objects disposed in a virtual space, based on texture information pertaining to each of said objects, and said viewpoint information, and combine the images of said plurality of objects to generate said display image, wherein said plurality of objects respectively correspond to visible surfaces of a plurality of constituent parts of said displayed article that are visible from said observer. However, Ogasawara, modified by Nishi, does not teaches every claimed limitation, especially the claimed limitation of "each of said objects is disposed at a depthwise position in said virtual space corresponding to a depthwise position of the visible surface corresponding to said each of said objects, as seen from said observer” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GORDON G LIU/Primary Examiner, Art Unit 2612